PER CURIAM.
Independently of the question whether, if the statute had been suspended between March. 19, 1891, and .the date of the appointment of the committee, after such appointment it would again begin' to run, we think that the evidence fails to establish by a fair preponderance thereof that Anna K. Gil-man, down to 1907, had resided without the state, and remained continuously absent^ therefrom for the space of one year or more. Judgment affirmed, with costs. See, also, 144 App. Div. 905, 128 N. Y. Supp. 1142.